Name: Commission Regulation (EEC) No 326/89 of 9 February 1989 amending Regulation (EEC) No 3537/88 opening a standing invitation to tender for the resale on the Community market of 112 000 tonnes of sorghum held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2. 89 Official Journal of the European Communities No L 38/ 17 COMMISSION REGULATION (EEC) No 326/89 of 9 February 1989 amending Regulation (EEC) No 3537/88 opening a standing invitation to tender for the resale on the Community market of 112 000 tonnes of sorghum held by the Spanish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (3), and in particular Article 4 (2) thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 1799/87, the Spanish intervention agency has purchased 300 000 tonnes of grain sorghum on the world market ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3537/88 is hereby amended as follows : 1 . The second paragraph of Article 1 is replaced by the following : The sale provided for in the first paragraph shall take place in accordance with the terms of this Regulation and of Titles I, excepting Article 5 thereof, and III of Regulation (EEC) No 1836/82. The tender selected must at least correspond to the buying-in price referred to in Article 7 of Regulation (EEC) No 2727/75, applying on the last day for the submission of tenders. However, where the tender relates to a lot of grain sorghum whose physical characteristics do not tally with those required for intervention, the minimum price to be complied with shall be that referred to above, minus 5 %.' 2. In Article 4 (2) '26 January 1989' is replaced by *25 May 1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas 112 000 tonnes of grain sorghum were sold on the internal market pursuant to Commission Regulation (EEC) No 3537/88 (4) ; whereas, in view of the risk of deterioration in the quality of the cereal as a result of long storage, the sale period should be extended and the conditions should be made more flexible ; whereas, to that end, provision should be made for a reduction in the minimum price which, while preventing disturbance of the market, is such as to make the disposal of the remainder held by the Spanish intervention agency easier ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 20, 25. 1 . 1989, p. 16. 0 OJ No L 170, 30 . 6. 1987, p. 1 . ( «) OJ No L 309, 15. 11 . 1988, p. 30.